DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-19 and 22 are allowed. As to claims 1, 10 and 19, reference Berger (US Patent No. 6,230,174) teaches a code generation process that automatically generates animation code responsive to the states set by the user. However, none of the prior art teaches or suggests a method of rendering a user interface of an application on a computer system, comprising: maintaining, by an animation framework that executes independently of an application program, a layer tree data structure comprising a plurality of layers in a hierarchical structure, wherein at least a first layer of the plurality of layers is a superlayer of at least a second layer of the plurality of layers; receiving, from the application program, a notification of a change to a first object of the first layer of the plurality of layers; determining a change to a second object of the second layer of the plurality of layers responsive to the received notification of change; and rendering, from a render tree data structure, the second object by applying the determined change to the second object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616